Citation Nr: 0619040	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-28 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel





INTRODUCTION

The veteran had active service from January 1968 to June 
1969.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, in July 2003, which concluded that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD.

The Board notes that a January 1995 Board decision denied 
service connection for PTSD.  Further, a March 1999 Board 
reconsideration decision again denied the veteran's claim.

The case was previously before the Board in August 2005, at 
which time the issue of reopening the claim for PTSD was 
remanded for an RO hearing to be conducted.  Said hearing was 
ultimately cancelled by the veteran.

The claim for service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  In a March 1999 decision, the Board denied service 
connection for PTSD.  The veteran was informed of this 
decision, but did not appeal.

3.  Evidence received after the issuance of the March 1999 
Board decision is new evidence that is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and raises a reasonable possibility of 
substantiating the claim of service connection of PTSD.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App., March 
31, 2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

Analysis

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Id.

Service connection for PTSD was denied by an April 1989 
rating decision.  The veteran appealed that determination.  
By decision of January 1995, the Board denied service 
connection for PTSD.  Additional evidence of record at that 
time included VA outpatient treatment records from June 1986 
through March 1988.  These records showed treatment for 
various physical and mental conditions, to include discussion 
of PTSD.  A private psychiatric report from October 1984 
included diagnoses for atypical psychosis, alcohol abuse, 
antisocial personality, mixed or unspecified substance abuse, 
and antisocial personality disorder.  A November 1990 VA 
psychiatric evaluation report concluded with a diagnosis of 
acute alcohol intoxication.  Personnel records added to the 
file include service records and travel logs indicated 
service as a mortar man in the Republic of Vietnam from July 
1968 through January 1969.  An April 1992 VA examination 
concluded with a diagnosis of acute alcohol intoxication.  
Based on this evidence, the Board found that a denial of 
service connection was appropriate because the evidence did 
not establish combat experience, a verified stressor, a PTSD 
diagnosis supported by evidence of record, or a psychiatric 
disability present in service or related thereto.

Thereafter, a request for reconsideration of the Board 
decision was received, along with additional evidence.  In 
March 1999 reconsideration decision, the Board again denied 
service connection for PTSD.  Evidence of record at this time 
included department of corrections treatment reports from 
October 1978 through July 1994.  These records, in particular 
a psychiatric evaluation from February 1986, indicate a 
suspected diagnosis of PTSD.  Personnel records received in 
August 1995 show the veteran's entitlement and receipt of a 
Combat Action Ribbon from the Department of the Navy.  A 
report from a February 1998 VA examination indicates a 
diagnosis of dementia, due to multiple etiologies.  He was 
also diagnosed with antisocial personality disorder, and a 
history of medical conditions.  The examiner specifically 
found that the veteran did not meet the criteria for a 
diagnosis of PTSD.  

After weighing the evidence, the Board concluded that the 
preponderance of the evidence was against a finding that the 
veteran suffered from PTSD as a result of his military 
service.  The veteran was notified of this decision, there 
was no appeal, and it is final.

Since the time of the final prior denial, new and material 
evidence has been submitted by the veteran.  Specifically, a 
December 2003 VA psychiatric examination includes a diagnosis 
of PTSD "resulting from his combat duties in Vietnam."  This 
evidence goes to one of the reasons for the prior denial, and 
is presumed credible for the purposes of reopening the claim.  
Thus, the Board finds that this evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial and raises a reasonable 
possibility of substantiating the claim.  In short, new and 
material evidence has been received for the claims pursuant 
to 38 C.F.R. § 3.156(a).

In consideration of all of the foregoing, and having found 
that new and material evidence has been presented since the 
January 1995 and March 1999 decisions, the previously denied 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the benefit sought on appeal is allowed.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

While the veteran was diagnosed with PTSD based on combat 
service in December 2003, a subsequent VA examination report, 
dated in February 2004, includes findings that a PTSD 
diagnosis was not warranted in part due to the veteran's 
inability to identify any specific stressor in terms of 
specific anxieties or fear of loss of life.  The veteran was 
diagnosed with polysubstance abuse, intermittent explosive 
disorder, subclinical PTSD symptoms, and mixed personality 
disorder with antisocial and narcissistic traits.

The Board observes that the claims file was not reviewed in 
the case of either the December 2003 or the February 2004 
examinations.  The record also contains a psychiatric history 
including multiple diagnoses for non-PTSD related mental 
conditions.  In addition, most of the diagnoses of PTSD noted 
in the treatment records were carried forward from prior 
treatment notes without any real confirmation that the 
diagnostic criteria were met.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin, 1 Vet. App. at 175; see also 38 C.F.R. 
§ 3.159(c)(4).  Based upon the conflicting medical evidence, 
the Board concludes that an examination is required to 
establish whether the veteran has a current diagnosis of 
PTSD, and, if so, whether it is related to a verified in-
service stressor.  In light of the multiple mental health 
care professionals who have provided the differing diagnoses 
in this case, the Board is of the opinion that an examination 
by a Board of two psychiatrists is necessary to resolve the 
issue.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

Numerous outpatient records and examination reports indicate 
that the veteran currently receives Social Security 
disability payments.  The duty to assist extends to obtaining 
records of the Social Security Administration (SSA) where 
they may be relevant to the issue under consideration.  
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, 
these records should also be obtained.

The claims file also includes records that show ongoing 
treatment at VA facilities.  Ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). 
      
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if service connection is awarded, to 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should obtain the veteran's 
records from the Social Security 
Administration and associate them with the 
claims file.

3.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to March 2005, the date of the most recent 
pertinent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
must be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.


4.  The veteran should then be accorded a 
VA examination by a board of two 
psychiatrists to determine whether the 
veteran suffers from PTSD as a result of 
service in combat.  The claims folder and 
copy of this remand must be made available 
to the examiners prior to the completion 
of the examination.  The examination 
report should reflect that such a review 
was conducted.  All tests and studies 
deemed necessary should be conducted.

The psychiatrists are requested to review 
the claims file and examine the veteran.  
The board of psychiatrists should express 
an opinion as to whether the veteran 
currently suffers from PTSD.  If the 
veteran is diagnosed with PTSD, an opinion 
is requested as to whether it is due to 
combat during service.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran and the veteran's representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


